Citation Nr: 1233079	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for post-traumatic headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	C.H. Thornton, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007 and January 2008 rating decisions by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

The issue of entitlement to an increased rating for post-traumatic headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral pes planus, evaluated as 50 percent disabling, posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling, asthma, evaluated as 30 percent disabling, and post-traumatic headaches, evaluated as 30 percent disabling. 

2.  Resolving any reasonable doubt in the Veteran's favor, the competent evidence shows that his service-connected disabilities render him unable to secure or follow substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the TDIU claim, because the claim is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to adjudicate this claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

The Veteran asserts that he is unemployable due to his service-connected PTSD, asthma, pes planus, and headaches.  In his September 2007 TDIU application, the Veteran stated that his pes planus, asthma, and PTSD prevented him from securing or following any substantially gainful occupation.  In an April 2008 TDIU application, he reported that he last worked for an airline as an equipment service employee.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19. 

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Service connection is in effect for the following disabilities:  PTSD, evaluated as 30 percent disabling, asthma, evaluated as 30 percent disabling, bilateral pes planus, evaluated as 50 percent disabling, for and post-traumatic headaches, evaluated as 30 percent disabling.  The Veteran's current combined disability evaluation is 80 percent.  See 38 C.F.R. § 4.25 (2011).  Thus, the percentage requirements for a TDIU are met because the Veteran has two or more service-connected disabilities, one of which is rated as 50 percent disabling, and his combined disability evaluation is 80 percent.  38 C.F.R. § 4.16(a).  Therefore, the issue is whether the Veteran is unable to obtain and maintain any form of gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities. 

The Veteran's PTSD evaluation reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  The evaluation for his foot condition contemplates bilateral pronounced pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2011).  The asthma evaluation indicates asthma manifested by particular respiratory findings, daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, DC 6602 (2011).  The evaluation for headaches contemplates characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124a, DC 8100 (2011).

The Veteran is in receipt of Social Security Administration (SSA) benefits.  The SSA found him fully disabled as of May 1999 due to neck, back, and left shoulder conditions.  The Veteran's most recent employer, Northwest Airlines, verified that he was employed through 1994 but provided no other information regarding his employment. 

VA medical records dated from 2007 through 2010 reflect intermittent treatment for the Veteran's service-connected conditions.  Regarding the Veteran's PTSD, VA examiners assigned Global Assessment of Functioning (GAF) scores of 50.  That score signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, or being unable to keep a job.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  VA treatment records also indicate that the Veteran complained of headaches, feet pain, and breathing difficulties.  He received prescription medications for his headaches and asthma.  

In a May 2007 VA respiratory examination, the Veteran reported wheezing and being short-winded.  He stated he quit working in 1995 due to arthritis and headaches and did not do much physical activity due to his headaches and neck and back arthritis.  In a May 2007 VA neurological examination, the Veteran reported severe headaches.  In a January 2008 VA respiratory examination, the Veteran reported daily wheezing with three to four asthma attacks per month.  He reported shortness of breath with exertion but that he could walk three city blocks on level ground.  The examiner found that the Veteran could engage in activities of daily living without restriction.  The Veteran's asthma was stable, although chronically bothersome.  

In private medical records dated in 2008, the Veteran sought treatment at an emergency room for his headaches.  

In a September 2008 VA feet examination, the Veteran reported burning pain across both arches of his feet, with daily flare-ups after prolonged walking.  He was independent in all activities of daily living and could ambulate without an assistive device, but could not stand more than 15 minutes or ambulate more than 1/2 block at a time due to foot pain.  He stated that at his last job, his feet condition limited his ability to work inside airplanes for more than one hour at time.  The examiner found moderate pes planus due to the malalignment of the achilles tendons.  The foot pain was not progressing and had not affected his activities of daily living.  In a September 2008 VA neurological examination, the Veteran reported constant headache.  

At the January 2009 RO hearing, the Veteran reported that he graduated from high school and attended two years of auto mechanic school.  He reported daily pain due to headaches, with flare-ups of increased pain two to three times per week.  During flare-ups, he had to lie down and would be unable to work.  The Veteran stated that sometimes he sought treatment in an emergency room due to severe pain.  The Veteran also reported memory loss, that he did not like to be around people, and that he was claustrophobic.  He also stated that he could only stand for five or six minutes prior to pain in his feet.  Walking caused feet pain and swelling.  

In a February 2009 VA respiratory examination, the Veteran reported asthma flare-ups approximately two times per month.  He stated he had shortness of breath on exertion but could walk one and 1/2 city blocks on level ground.  The examiner found that the Veteran was able to engage in activities of daily living without restriction.  The examiner found limitations on the Veteran's ability to perform strenuous labor due to shortness of breath with exertion, but noted that asthma would not prohibit light or sedentary work.  In a February 2009 VA joints examination, the examiner found that pes planus did not render the Veteran unemployable, because he was physically capable of sedentary work.  In a November 2009 VA PTSD examination, the Veteran reported paranoia, hypervigilance, feeling picked on, and not liking to deal with people.  He reported irritability, anger, difficulty concentrating, self-isolation, an exaggerated startle response, and diminished interest in participation in activities.  The examiner found impairment in employment functioning.  

A May 2010 private vocational assessment report was conducted.  The examiner reviewed the RO hearing transcript, VA medical records, and private medical records, and interviewed the Veteran.  The examiner noted that the Veteran was cooperative and congenial throughout the interview process.  Initially, the Veteran was very tense and expressed difficulty being indoors in a confined room.  The interview was thus moved outdoors to accommodate the apparent claustrophobia.  The examiner took a full history from the Veteran, to include an education and vocational background and medical history.  The Veteran reported a high school education, and that he attended college for three weeks and studied at a vocational or technical school.  The Veteran did not know how to use a computer or type.  The Veteran reported that after service discharge he worked in construction, farming, heavy equipment operation, and as an airline flight line loader.  He reported that he sought psychiatric treatment between once per month and once every two months and that he took prescription pain medication for his severe headaches, which caused drowsiness.  He stated that his psychiatric symptoms included depression, anxiety, panic attacks, sleep impairment, memory loss, suspiciousness, paranoia, diminished interest in social activities, and concentration difficulties.  

The examiner concluded that the based on the Veteran's education, training, past work background, and functional and non-exertional limitations due to his service-connected disabilities, the Veteran was unable to secure or follow any occupation.  The examiner noted that based on his 25 years in vocational rehabilitation counseling, the following physical functional and non-exertional limitations would result from the Veteran's service-connected conditions:  he would need to work in a diminished light and cool environment that was free from excessive exposure to fumes, odors, or gases that could aggravate his asthma, have incidental contact with the general public, and could only conduct simple occupations.  Additionally, the examiner noted that the Veteran's pes planus would likely limit him to a sedentary job.  The examiner noted that the neck, knee, and back conditions were ignored for purposes of the evaluation.  

At the March 2011 Board hearing, the Veteran stated he last worked in 1994 or 1995 as a luggage loader with an airline.  He stated that he left that job because he was having difficulty with headaches, his breathing, and his feet.  The Veteran asserted that he could not do that job currently due to increased problems with being around people, breathing, and feet pain.  He also reported difficulty with memory, concentration, claustrophobia, and headaches.  

Private medical records dated in 2011 indicate the Veteran receives home health care primarily for his asthma.  

The Board finds that the evidence supports granting the Veteran's claim of entitlement to a TDIU.  As noted above, the Veteran meets the schedular criteria for TDIU.  The only issue in this appeal is whether he is unable to obtain and maintain any form of gainful employment consistent with his education and occupational experience by reason of service-connected disabilities.  38 C.F.R. § 4.16(a).  The currently assigned evaluations for the Veteran's service-connected disabilities demonstrate that they cause occupational impairment with occasional decrease in efficiency and intermittent periods of an inability to perform occupational tasks, extreme tenderness of the feet with spasms, not improved by orthotics, daily medication for asthma control, and severe headaches.  38 C.F.R. §§ 4.71a, 4.97, 4.124a, 4.130.  Additionally, the Veteran has provided competent and credible lay testimony regarding his inability to work due to the symptoms of his service-connected psychiatric, respiratory, and joint conditions.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Furthermore, the May 2010 private vocational assessment concluded that, based on the Veteran's education, training, past work background, and the limitations due to his service-connected disabilities, the Veteran was unable to secure or follow any occupation.  The Board assigns significant probative weight to this opinion as it is based upon a review of the relevant medical records and an interview of the Veteran and addressed only the Veteran's service-connected disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of a medical opinion is whether the examiner was informed of the relevant facts).  Additionally, the May 2010 vocational counselor provided supporting rationale for this opinion on the Veteran's employability and linked each service-connected disability to functional effects on his employment.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that one factor for assessing the probative value of a medical opinion is the thoroughness and detail of the opinion).  Accordingly, the Board finds that the competent, credible, and probative evidence of record demonstrates that the Veteran is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.  

A February 2009 VA respiratory examiner found that asthma did not prohibit the Veteran from light or sedentary work.  A February 2009 joints examiner stated that the Veteran was physically capable of sedentary work.  A November 2009 VA PTSD examiner found that there was occupational impairment.  The Board finds, however, that these VA examiners did not address the relevant issue in this appeal - whether the Veteran's service-connected disabilities together prohibit him from obtaining and retaining substantially gainful employment.  See Washington, 19 Vet. App. at 368 (noting that evidence is probative where it tends to prove the issue in dispute) (citations omitted).  Thus, the Board does not assign any significant weight to these opinions.  Accordingly, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Although the Board regrets the additional delay that may be caused by this remand, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's increased rating claim for post-traumatic headaches.  Remand is required to obtain potentially relevant records and to provide the Veteran with an examination.

First, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  At the March 2011 hearing, the Veteran referenced private medical treatment for his headaches at Hood Memorial Hospital in Amite, Louisiana, and with Dr. Van Neer.  Although records dated in 2008 from Hood Memorial Hospital are associated with the claims file, in an earlier submission, the Veteran noted treatment at this hospital beginning in 1977.  Thus, it appears that there may be outstanding relevant records from that hospital.  Additionally, the Veteran provided medical records release forms for North Oaks Hospital and Greensburg Hospital.  Although the RO notified him that he did not provide addresses for these private hospitals, the Veteran did not respond.  The Board finds that, on remand, the RO should contact the Veteran for complete medical records release forms from these hospitals and, if necessary, make reasonable attempts to obtain these records.  

Second, remand is required to obtain an examination.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2011).  The most recent VA headaches examination was in 2007.  At the March 2011 Board hearing, the Veteran asserted that his headaches had worsened in the past two to three years.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in 2007, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected post-traumatic headaches.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. 

While on remand, the RO should ensure that all VA medical records are associated with the claims file.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Here, the paper claims file contains VA medical records dated through 2010.  The electronic claims file contains sparse VA records dated in 2011 and 2012.  The RO should ensure that all recent VA treatment records, to include any dated in 2011 and 2012, are obtained and associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all non-VA clinicians who have treated him for his service-connected post-traumatic headaches in recent years, to include specifically treatment by Dr. Van Neer, and at North Oaks Hospital, Greensburg Hospital, and Hood Memorial Hospital.  Advise the Veteran that he must provide complete contact information for these providers (to include mailing addresses).  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  If the Veteran does not respond to any request(s) for complete medical records release forms for private providers, then that fact should be documented in the claims file.

2.  Thereafter, schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected posttraumatic headaches.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the service-connected post-traumatic headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A complete rationale must be provided for any opinions expressed.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


